—In a matrimonial action, the plaintiff father appeals from so much of an order of the Supreme Court, *647Nassau County (Saladino, J.), dated April 25, 1994, as, upon a determination, inter alia, that his application for a change of custody was frivolous, (1) directed him to pay all of the costs and legal fees of the defendant mother related to his application, and (2) directed him to "pay all of the expenses related to the Law Guardian”.
Ordered that the order is reversed insofar as appealed from, on the law and as a matter of discretion, without costs and disbursements, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings on the issues of attorney’s fees and the fees due to the Law Guardian.
It was premature for the Supreme Court to have found that the father’s conduct was frivolous prior to making a determination, after a hearing, on the father’s application for a change of the residence of the parties’ 15-year-old son, Andrew. In any event, this issue appears to be academic as the parties have now stipulated to the change of residence sought by the father. Any determination as to which of the parties is liable for the other party’s attorney’s fees, and/or the fees of the Law Guardian, cannot be made without a hearing on the merits at the Supreme Court. Ritter, J. P., Altman, Friedmann and Florio, JJ., concur.